IN THE SUPREME COURT OF THE STATE OF DELAWARE


LETONI WILSON,                        §
                                      §      No. 446, 2016
      Defendant-Below,                §
      Appellant,                      §
                                      §      Court Below − Superior Court
      v.                              §      of the State of Delaware
                                      §
STATE OF DELAWARE,                    §      Cr. ID No. 1507000321
                                      §
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: April 12, 2017
                         Decided:   April 26, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 26th day of April 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its July 14,

2016 opinion.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice